DETAILED ACTION
This action is responsive to the following communication: The Amendment filed on 12/01/2021
In the instant application, claims 1-15, 20 and 29 are cancelled; Claims 16, 25 and 32 are amended independent claims; Claims 16-19, 21-28 and 30-35 are pending in this case.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Allowable Subject Matter
Claims 16-19, 21-28 and 30-35 are allowed.

Examiner’s Statement of reason of Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant argues that the amended independent claims 16 and 25 are distinct from the earlier patent claim and therefore the double patenting should be withdrawn. The argument is persuasive due to the amended limitations. As such, the Examiner is respectfully withdrawn the double patenting rejection.
Applicant amends claims 16, 25 and 32 to overcome the rejections under 35 USC § 112(b) or 35 USC § 112(pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, have been fully considered and are persuasive. The amendments resolve the antecedent basis issue. As such the rejections are respectfully withdrawn.
The present invention is directed to an alarm commissioning system, a method and a graphical interface device for generating and displaying on a user interface of the mobile 
Independent claims 16, 25 and 32 when considered as a whole, are allowable over the prior art of record.  
The closest prior arts, as previously cited: Rao et al. (US 2019/0362618) teaches a method for determining the location of slave devices in a fire alarm system of a premises. The location information for slave devices is first obtained. In addition, the slave devices wirelessly broadcast signals to a mobile computing device. The mobile computing device then determines its location with reference to the location information of the slave devices. TIBERI et al. (US 2016/0381767) teaches a method for wirelessly receiving a plurality of identification signals from the plurality of devices, and, in response to wirelessly receiving the plurality of identification Paff (US 6665004) teaches a security system comprising various security functions and more particularly to a graphical control unit through which an operator can easily control the various security functions of the security system.  Johnson (US 10666768) teaches a method for generating and displaying visualizations that display information for an electronic device in a visual interface presented to a user by an augmented reality (AR) device. 
However, Rao, TIBERI, Paff, and Johnson do not teach or suggest the particular combination of steps or elements as recited in the amended independent claims 16, 25 and 32. For example, the prior arts do not teach of suggest the steps of “wherein allocating unique system addresses to the respective alarm system devices includes incorporating a link to the location of each alarm system device on the Page 2 of 10 Reply to Non-Final Office Action dated September 1, 2021plan such that the status of activated alarm system devices is configured to be displayed on the plan to provide a user with a location in the region of the alarm system.”

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; Thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAM T TRAN/Primary Examiner, Art Unit 2174